Citation Nr: 1600724	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-07 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1964 to June 1968 and March 1973 to April 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Milwaukee, Wisconsin Department of Veteran Affairs (VA) Regional Office (RO).  Although the rating decision on appeal also addressed a claim seeking a higher rating for service-connected right hip degenerative changes, the Veteran limited his appeal to the issue above in his substantive appeal.

The Board notes that the Veteran's appeal has been characterized and developed as a claim to reopen a prior denial.  However, under 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award based in whole or in part on these additional service department records is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  However, the claim will not be reconsidered under 3.156(c) if the service records associated with the file subsequent to the initial rating decision could not have been obtained when VA first decided the claim, either because they did not exist at the time or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).

In this case, at the time of the July 2008 rating decision, it was determined by a formal finding that the Veteran's National Guard records from July 1980 to December 2006 were unavailable.  However, in June 2009, the Veteran submitted copies of service treatment records (STRs) dated from 1979 to 2006 that appear to be complete.  These service department records were not previously considered in the July 2008 decision, and are pertinent to his claim, as he alleges that his claimed left knee disability is related to an injury sustained while on active duty for training (ACDUTRA) in Nicaragua.  There is no indication that the Veteran did not provide sufficient information to search for or secure these records at the time of the July 2008 decision.  Given the submission of these new service department records, the Veteran's service connection claims must be reconsidered without regard to the previous final denial.  38 C.F.R. § 3.156(c).  

FINDING OF FACT

There is no evidence of a left knee injury or other related event in service.


CONCLUSION OF LAW

Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in January 2008 and August 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in the April 2014 supplemental statement of the case (SSOC).  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In so finding, the Board again acknowledges that STRs from his National Guard duty dating between July 1980 and December 2006 were originally missing, but that the Veteran thereafter located such records and submitted them.  A review of the records shows they appear to be complete.  The Board notes that the Veteran has submitted several records of private treatment in conjunction with this claim; to the extent that any other relevant private records may be outstanding, the Board notes that the Veteran bears the ultimate onus of ensuring that such records are submitted for consideration.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Critically, however, the Veteran has not alleged that any pertinent evidence remains outstanding.  

The Veteran was also afforded a September 2011 VA examination in conjunction with this claim.  Nevertheless, the Board does not find that this medical opinion provides a nexus to service.  Specifically, because the Board explicitly rejects the Veteran's current allegations of having left knee pain due to injury in service due to its finding that the allegations are not credible, this positive medical opinion is rejected, as it is clearly based on history provided by the Veteran since no service treatment record remotely substantiate his allegations of in-service knee injury.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept medical opinions based on history supplied by veteran, where history is unsupported or based on inaccurate factual premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).

While the Board does note that the examiner delivered a medical opinion that was unsupported by a rationale or citation to supporting evidence, a remand for an adequate opinion is not needed as, for reasons discussed in detail below, the overwhelming weight of the evidence is against a finding of a threshold element of service connection (i.e., in-service injury).  The Board finds the Veteran's statements of in-service left knee injury unreliable, and concludes as a finding of fact that there was no disease or injury in service involving the left knee.  Thus, there is no credible evidence for an examiner to review to establish that the Veteran had knee pain or received treatment in service.  Thus, a new examination solely to supply a nexus opinion would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (the Court need not impose additional burdens on the Board with no benefit going to the claimant).  In light of the above, the Board finds that the evidence of record is sufficient to support a decision on the merits; VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic diseases listed under 38 C.F.R. § 3.309(a) may be presumptively service connected if shown to have manifest to a compensable degree within a specified period postservice.  38 C.F.R. § 3.307(a)(3).  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran alleges that he has a left knee disability which is related to an injury sustained during a period of ACDUTRA in Nicaragua, in either February or March 2002, while serving with the Army National Guard.

STRs are silent for any left knee injuries during any period of service.  On both August 1964 enlistment and May 1968 separation examinations, no knee problems were noted.  Similarly, on subsequent January 1973, March 1973, April 1979, October 1979, January 1984, February 1988, February 1992, and July 1999 service department examinations, no knee problems were noted or reported.  In May 2001, a service evaluation report notes the Veteran sustained a nonspecific knee injury.  In May 2004, the Veteran was privately diagnosed with a strain of the right, upper iliotibial band, but no left knee problems were noted.  In a November 2004 report of medical history, the Veteran indicated he injured his right knee in Nicaragua, but nothing regarding the left knee was noted.  A November 2004 pre-deployment assessment noted no health problems.  In October 2006, private X-ray studies of both knees were normal.  Although the Veteran complained of right knee pain and there was evidence of overuse of the right iliotibial band with chronic prepatellar bursitis, nothing related to the left knee was noted.  In a November 2006 report of medical history, the Veteran reported a nonspecific knee injury in Nicaragua during a period of active duty in 2001.  A December 2006 service record notes a right knee complaint, but nothing related to the left knee.  On December 2006 retirement examination, the Veteran had no knee problems found.  Although he again reported a nonspecific knee and hip injury in Nicaragua, the examiner's notes indicate the injuries were to the right side.  

In May 2009, the Veteran complained of intermittent left knee pain to a private provider.  On examination, it was felt that he likely had a small tear of the medial meniscus which was not particularly symptomatic at the time.  In June 2011, the Veteran claimed that the notations of a right knee injury sustained in Nicaragua were actually referring to a left knee injury.  

On September 2011 VA examination, the Veteran reported a left knee sprain in 2001 while serving in Nicaragua.  He said he twisted his left knee and was diagnosed with a knee sprain, and reported pain with heavy activity and stair climbing.  The examiner diagnosed a chronic knee sprain, which, given the Veteran's history of trauma while on active duty, was likely related to his active duty service.  Thereafter, in March 2012, the Veteran maintained that he made a mistake in a November 2004 report of medical history when reporting his right knee and hip injury in Nicaragua.  He says the injury should have been noted in 2002, not 2001.  However, while his statement expressly indicates he mistakenly reported a left knee and right hip injury, the record itself shows he reported a right knee and right hip injury.  Based on prior similar statements, it is presumed that the Veteran intended to allege that he mistakenly reported a right knee and right hip injury, and in fact meant to report a left knee and right hip injury.  

At the outset, the Board notes that the record contains private records and a September 2011 VA examination report which indicate the Veteran at least suffers from a left knee condition (i.e., a torn meniscus or chronic left knee strain).  However, there is no evidence that a chronic left knee disability was diagnosed in service.  Therefore, service connection is not warranted for a chronic left knee disability on the basis that such began in service and has persisted.  Regarding presumptive service connection, the Veteran's theory of entitlement is based entirely on a period of ACDUTRA, to which presumptive periods do not typically apply.  However, as VA has already granted service connection for a right hip injury incurred in the same period of ACDUTRA, the presumption does apply here.  See Biggins v. Derwinski, 1 Vet. App. 474, 477 (1991) (noting that presumptive provisions apply to Veterans who were disabled or died from a disease or injury incurred in or aggravated in line of duty during active duty for training).  Nonetheless, there is absolutely no evidence that the Veteran currently suffers from a left knee disability that qualifies as a chronic disease under 38 C.F.R. § 3.309(a).  Therefore, there is no basis for awarding presumptive service connection for a chronic disease under 38 C.F.R. § 3.307(a)(3) or based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  Consequently, to substantiate his claim, the Veteran must show that a current left knee disability is otherwise related to his military service.

To that end, the evidence fails to establish a threshold element of service connection-an in-service injury or event.  The only positive evidence of a left knee injury in service consists of the Veteran's own allegations, which are essentially that he misreported a 2001 left knee injury in a November 2004 report of medical history as a right knee injury.  Although he is competent to now report a left knee injury during such period, there are significant inconsistencies between that allegation and other evidence in the record that detract from the credibility of his account.  Most notable among these is that the November 2004 report of medical history is not the only notation of that right knee injury.  STRs consistently refer to simultaneous right knee and right hip injuries, but there is no evidence of a left knee injury during any period of service.  The notations of knee injuries not expressly referring to the right knee are nonspecific and, when considered with the totality of the evidence, also appear to refer to the documented right knee and hip injuries.  Significantly, the examiner at the Veteran's December 2006 retirement examination specifically noted such complaints referred to the right side.  While a single incidence of misreporting a left knee injury could be plausible, it is far less so to posit that both the Veteran and service medical providers over the last decade consistently mischaracterized left knee problems as right knee problems.  Furthermore, records of private treatment during his National Guard service note only treatment of right knee complaints.  The first documented left knee complaint in the record is in May 2009, roughly three years after his National Guard service ended in December 2006 and seven years after his alleged 2002 left knee injury.  

Based on the above, the Board finds that the preponderance of the evidence is against finding that a left knee injury or related event to which a current left knee disability could be related occurred in service.  Absent that threshold element of service connection, service connection for a left knee disability is not warranted on the basis that such is otherwise related to the Veteran's military service.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Thus, the benefit of the doubt rule does not apply, and the appeal must be denied.  Gilbert, 1 Vet. App. at 55.



ORDER

The appeal is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


